UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4528


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LAVONTA JONES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cr-00140-RJC-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Elizabeth A. Blackwood,
Research and Writhing Attorney, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina; Melissa Louise Rikard, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lavonta Jones pled guilty to possession of a firearm

by a felon, in violation of 18 U.S.C. § 922(g)(1) (2006), and,

because Jones qualified as an armed career offender under 18

U.S.C. § 924(e)(2) (2006), the district court sentenced him to

the   statutory       mandatory     minimum         sentence      of     180    months’

imprisonment.        Jones’ attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal but questioning the

reasonableness of Jones’ sentence.                  Jones was informed of his

right to file a pro se supplemental brief but has not done so.

We affirm.

            Because     Jones     did   not      object      to     the      Guidelines

calculations in his presentence report, argue for a sentence

different from the one imposed, or challenge the adequacy of the

district    court’s     explanation     of     its    sentencing        decision,      we

review it for plain error.          United States v. Lynn, 592 F.3d 572,

577-78 (4th Cir. 2010).            Our review of the record reveals no

procedural error in the district court’s determination of Jones’

sentence.      The    district    court       properly      noted      the   applicable

statutory     minimum    and     adopted      the     proper      Guidelines         range

calculations    for     Jones’    conviction.         The    district        court   also

properly considered the factors listed in 18 U.S.C. § 3553(a)

and explained Jones’ sentence in light of this consideration.

                                          2
             We next consider the substantive reasonableness of the

sentence,      taking        into      account           the      “totality          of     the

circumstances, including the extent of any variance from the

Guidelines    range.”         Gall   v.   United         States,       552    U.S.    38,   51

(2007).      Where, as here, the government has not moved for a

departure    from      the    Guidelines         range    due     to    the    defendant’s

substantial assistance, the district court lacks discretion to

impose a sentence below the statutory minimum.                         United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005).                                 Moreover, the

imposition of a statutory mandatory minimum sentence is per se

reasonable.       United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).         In Jones’ case, his 180-month sentence was the

minimum sentence required by statute. See 18 U.S.C. § 924(e).

Accordingly,      we    find     that     the          sentence    was       substantively

reasonable, and conclude that the district court committed no

error in its imposition.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Jones, in writing, of the right to

petition    the   Supreme      Court    of       the    United    States      for     further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in      this     court        for        leave     to     withdraw         from

                                             3
representation.        Counsel’s motion must state that a copy thereof

was served on Jones.          We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        4